Citation Nr: 9923077	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for retropatellar pain 
syndrome, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to 
September 1973 and from July 1983 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1997, the veteran expressed disagreement with the 
denials of service connection for tinnitus, gunshot wound to 
left leg, left shoulder disability, left knee disability, low 
back disability, and bilateral fibula stress fractures.

In a supplemental statement of the case dated in December 
1997, the hearing officer granted service connection for 
tinnitus, gunshot wound, left leg, left shoulder impingement, 
and low back disability; and confirmed the denial of service 
connection for left knee retro-patellar pain syndrome and 
bilateral fibula stress fractures.  In a statement dated in 
March 1998, the veteran expressed satisfaction with the 
hearing officer's decision, "with the exception of the 
decision on my left knee pain syndrome.  I wish to continue 
my appeal on that issue to the Board."  In accordance with 
38 C.F.R. § 20.204 (1998), the veteran may withdraw an issue 
on appeal at anytime.  As the veteran indicated that he was 
satisfied with the rating decision and desired only to pursue 
the issue of service connection for left knee retropatellar 
pain syndrome, the Board will not address the issue of 
entitlement to service connection for bilateral fibula stress 
fractures.  

The grant of service connection for tinnitus, gunshot wound, 
left leg, left shoulder impingement, and low back disability 
is considered a full grant of the benefit sought with regard 
to these issues.  Grantham v. Brown, 114 F.3d 1156 (1997). 



FINDING OF FACT

There is no competent evidence that the veteran currently has 
left knee retropatellar pain syndrome.  


CONCLUSION OF LAW

The claim of service connection for left knee retropatellar 
pain syndrome is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in 
April 1979 with complaints of left knee pain and stiffness.  
In April 1982, the veteran complained of painful left knee 
following a motor vehicle accident.  The service records show 
treatment in November 1991, March and April 1993, and March 
1995 for retropatellar pain syndrome of the left knee. 

The veteran was accorded a VA general examination in March 
1997.  At that time, he reported that during service he had 
incurred fibular fractures one month apart due to his 
exercise program.  There was no splinting, bracing or cast, 
his only treatment was rest.  He reported that he sprained 
his left knee in a strenuous exercise program.  He reported 
pain in his knees with significant activity.  He reported 
that he did not take any medications.  On examination, full 
range of motion of the left knee was noted.  The diagnosis 
was no left knee disability.  

The veteran was accorded a VA joints examination in December 
1997.  At that time, he reported that while on guard duty he 
was involved in a motor vehicle accident and sustained an 
injury to his left knee.  He reported numerous knee injuries.  
He reported short courses of treatment but no primary care 
for his left knee disability.  He complained of pain in the 
left knee.  On examination, range of motion was to 140 
degrees, bilaterally.  There was no patellofemoral crepitus.  
There was no joint line tenderness.  Motor strength was 
normal.  There was no localized tenderness over either 
proximal fibular head.  The impression was normal right and 
left knee examination.  The examiner noted the examination 
was unremarkable.  He opined that a magnetic resonance 
imaging was not necessary.  He further opined that the 
veteran's left knee pain was not related his reported 
automobile accident.  

The veteran was accorded a personal hearing in December 1997.  
At that time, he testified that he had had continued pain in 
the left knee, as well as pain in both knees due to fibula 
fractures.  He testified that he experienced numerous traumas 
to his knees during service.  

Pertinent Law and Regulation

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for left knee 
retropatellar pain syndrome is not well grounded.  Although 
the veteran maintains that he should be granted service 
connection for left knee retropatellar pain syndrome, he has 
proffered no competent medical evidence to substantiate his 
assertion that he currently has a cognizable disability.

For his claim of service connection to be deemed plausible, 
there must be competent medical evidence in the record that 
demonstrates that he currently has the disability for which 
service connection is claimed.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service medical records show a treatment for left knee 
retropatellar pain syndrome from 1991 to 1995 and treatment 
for fibula head fractures in 1992.  However, For his part, 
the veteran has not reported any complaints or treatment 
related to the claimed disabilities since service.  The March 
1997 VA examination noted full range of motion of the left 
knee without disability.  Moreover, the December 1997 VA 
examination was entirely normal for the left knee.  In the 
absence of competent evidence of a current disability, the 
claim for service connection is not well grounded.

To satisfy the requirement for a showing of current 
disability, there must be competent evidence of the claimed 
disease at the time of the claim for service connection.  
Gilpin v. West.  As previously noted, there is no competent 
evidence of a left knee disability.

The Board notes that in his VA Form 646 the veteran's 
representative suggested that the veteran might have soft 
tissue damage of the left knee that is not detectable with X-
ray.  As a lay person, the veteran's representative lacks the 
necessary medical expertise to diagnose a soft tissue injury.  
The representative's contention is unsupported by any 
competent evidence of record.  Since this is a matter, which 
would not be subject to lay observation, he is not competent 
to render an opinion as to diagnosis or causation.  Competent 
medical evidence that the veteran has a current disability is 
necessary for a well-grounded claim.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded. 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence. Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.

In the absence of competent evidence of left knee 
retropatellar pain syndrome, the claim for service connection 
for the claimed disability is not well grounded and must be 
denied.


ORDER

Service connection for left knee retro-patellar pain syndrome 
is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

